NOTICE OF ALLOWANCE
Claims 1, 3, 5, and 7-21 are drawn to an allowable product.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Amin (US 2011/0092353 A1) in view of Amin et al. (US 8,187,987 B2).
Claims 1, 3, 5, and 7-21 are found allowable for the reasons explained by Applicant in the Applicant Arguments/Remarks and the Affidavit filed 09/09/021. That is, the cited art is shown to not necessarily possess both the claimed transmittance and the claimed fracture toughness properties as evidenced by the Affidavit. It would also constitute impermissible hindsight to reconfigure the glass article of the cited prior art combination to meet the claimed combination of properties. As such, the cited prior art of record does not teach or suggest the claimed subject matter and the claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783